department of the treasury internal_revenue_service washington d c date oct contact person uniform issue list contact number tt ope cot rw dear sir or madam this is in reply to your rulings request of date on x's proposed transfer of all of its assets to y pursuant to sec_507 of the internal_revenue_code x and y are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code x and y are effectively controlled by the same persons x after its transfer x notify the service of its intent to terminate its will transfer all of its assets to y terminate its private_foundation_status pursuant to sec_507 of the code and will dissolve x has no expenditure_responsibility grants outstanding under sec_4945 of the code you request the following rulings the transfer of all of x's assets to y will constitute a transfer described in sec_507 b of the code will not cause y to be treated as a newly created organization will not terminate x's private_foundation_status and will not cause the imposition of a termination_tax under sec_507 of the code the transfer of ail of x's assets to y will not affect either organization's exemption under sec_2 c of the code upon the transfer of all of x's assets to y y will succeed to x's aggregate tax_benefit under sec_507 d of the code upon the transfer of all of x's assets to y y will be treated as if it were x for purposes of chapter of the code sec_4940 et seq and chapter subchapter_f part il of the code sec_507 through upon the transfer of all of x's assets to y y will be responsible for any liabilities under chapter of the code to the extent that x does not satisfy those liabilities the transfer of all of x's assets to y will not constitute a taxable_expenditure under sec_4945 of the code and y to comply with the information reporting requirements of sec_4945 either for the tax_year in which the transfer is meade not be required to exercise expenditure_responsibility or will the legal accounting and other necessary expenses_incurred to implement the transfer if reasonable in amount will be paid to accomplish a purpose described in sec_170 or c b of the code thus under sec_53 a -3 a i of the foundation excise_tax regulations the expenses if reasonable will constitute qualifying distributions under sec_4942 of the code and not taxable_expenditures under sec_4945 of the code as to x or y x will not be required to comply with the record-keeping requirements of sec_4942 b of the will not be required to file any_tax code because of its transfer of information statement or returns under sec_6033 of the code for any_tax year subsequent to its tax_year in which the transfer is completed its assets to also x all y of the transfer of all of x's assets to y will not constitute an act of self-dealing under sec_4941 of the code or an investment that jeopardizes charitable purposes under sec_4944 of the code the transfer of all of x's assets to y will not trigger any gross_investment_income or capital_gain_net_income under sec_4940 of the code the tax bases and holding periods of the assets transferred by x will carry over to y for purposes of sec_4940 of the code following the transfer of all of x's assets to y x may retain its calendar tax_year and also its cash basis method_of_accounting for form_990-pf reporting purposes when x transfers its assets to y x's undistributed_income under sec_4942 of the code if any should be distributed by y on or before the end of this tax_year the same date that was required by sec_4942 of the code for x after x transfers all of its assets to y x's excess qualifying distributions carryover under sec_4942 of the code if any may be used by y to reduce y's distributable_amount under sec_4942 of the code after x transfers ail of its assets to y x's excise_tax liability under sec_4940 of the code for its final tax_year may be subject_to satisfaction by y and any refund to which x is entitled may be used by y to offset its sec_4940 excise_tax no taxes under chapter of the code will be imposed on x or y for y's payment of any excise_tax liability of x x will for purposes of its final form_990-pf return compute its minimum_investment_return by multiplying the fair_market_value of its assets held during its last tax_year other than those assets excluded by prorating percentage determined by multiplying five percent by a fraction whose numerator will be the number of days in its tax_year up to and including the date of transfer and whose denominator will be either or the number of days in the full tax_year of x a -2 c and regulations sections the by of a y will compute its minimum_investment_return with respect to the assets received from x for y's tax_year in which the transfer ogcurs by multiplying the fair_market_value of each asset that y receives from x other than those assets excluded by sec_53_4942_a_-2 c and of the regulations by a fraction whose numerator will be the number of days in y’s tax_year that y holds the asset and whose denominator will be either or the number of days in the full tax_year of y x's distributable_amount for the period in its assets is completed using the minimum_investment_return as computed above will be added to y's distributable_amount as computed above for y's tax_year in which the assets transfer is completed this combined distributable_amount will be in y's distributable_amount for its tax_year in which the assets transfer is completed its tax_year through the date when the transfer of a he under sec_4940 e of the code the amount of qualifying distributions made and the assets for each of the five tax years in the base_period and for the tax_year for which the sec_4940 calculation is made will be adjusted by increasing the amount of y's qualifying distributions and assets for each such year by the qualifying distributions made by x during its tax_year and the assets of x for its tax_year which ends within y's tax_year tf x notifies the internal_revenue_service at least one day after all of its net assets are transferred to y that x intends to terminate its private_foundation_status that notice will be effective to terminate the private_foundation_status of x under sec_507 of the code this ruling_request and the provisions of this letter do not constitute notice of an intent to terminate the private_foundation_status of x if the value of the net assets of x equals zero at the time x notifies the service that x intends to terminate its private_foundation_status and dissolves x will not be liable for any termination_tax under sec_507 of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 a of the code describes organizations exempt from federal_income_tax under sec_501 c of the code that are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the commissioner a statement of its intention to terminate its private_foundation_status and by paying the termination_tax imposed under sec_507 sec_507 c of the code imposes an excise_tax on a private_foundation which voluntarily terminates its status as a private_foundation under sec_507 of the code this sec_507 tax is equal to the lower_of a the aggregate tax_benefit that has resulted from the foundation's exemption from federal_income_tax under sec_501 c of the code or b the value of the net assets of the foundation sec_507 of the code concerns the transfer of assets by one private fourdation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 c of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations indicates that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code provides in general that the aggregate tax benefits of an exempt_private_foundation refer to the value of its exemption from federal_income_tax and the deductions taken by its donors during its existence do f sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its assets is not required to file annual information returns required by sec_6033 of the code for its tax years after the tax_year of its transfer when it has no assets or activities sec_1_507-3 a of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a sec_507 transfer of its assets to another private_foundation sec_1_507-3 of the regulations provides that certain tax provisions listed therein will carry over to any transferee private_foundation that is given a sec_507 transfer of assets from a transferor private_foundation sec_1_507-3 a i of the regulations indicates that if a transferor private_foundation transfers assets to a private_foundation effectively controlled directly or indirectly by the same person or persons who effectively control the transferor private_foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer revrul_78_387 1978_2_cb_270 concerns a private_foundation that transferred all of its assets to another private_foundation that was effectively controlled by the same persons in accordance with sec_1_507-3 i of the regulations the transferee foundation is treated as the transferor foundation and thus the transferee can use its transferor's excess qualifying distributions carryover if any under sec_4942 i of the code to reduce the transferee's distributable_amount under sec_4942 of the code by the amount if any of its transferor's excess qualifying distributions carryover under sec_4942 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 b of the code sec_1_507-1 b and d of the regulations provide that a transferor foundation's not constitute any termination of the transfer of assets under sec_507 of the code will transferor foundation's status as a private_foundation sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4940 of the code reduces the excise_tax imposed by sec_4940 of the code if the private_foundation increases its average percentage_payout beyond that of sec_4940 e of the code defines a private foundation's base_period as the five tax years preceding the tax_year being tested sec_4940 of the code provides that in the case of a successor private_foundation sec_4940 of the code will be applied by taking into account the experience of its predecessor private_foundation its base_period sec_4941 of the code imposes excise_tax on an act of self-dealing between a private_foundation - and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 a of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 c of the code is not a disqualified_person sec_4942 of the code provides that a private_foundation must expend qualifying distributions under sec_4942 of the code that are for the direct active_conduct of exempt purposes under sec_53 a i of the regulations such qualifying distributions can include the reasonable administrative expenses that are incurred in conduct of an exempt_purpose under sec_170 b of the code sec_4942 g a of the code provides that a private_foundation does not make any qualifying_distribution under sec_4942 of an organization controlled by the transferor or by one or more of the transferor's disqualified persons or ii a private_foundation that is not an operating_foundation under sec_4942 of the code the code where its distribution is a contribution to i sec_4942 of the code provides that a transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 of the code to show that the transferee foundation in fact subsequently made a qualifying_distribution that is equal to the amount of the transfer received and that is paid out of the transferee's own corpus within the meaning of sec_4942 of the cede the transferee's qualifying_distribution must be expended before the close of the transferee's first tax_year after the transferee's tax_year in which it received the transfer sec_4944 of the code imposes excise_tax on a private foundation's making of any investment that jeopardizes the conduct of its exempt purposes sec_4945 of the code imposes tax upon a private foundation's making of any taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 on its grants to another private_foundation sec_4945 d of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes under sec_170 c b sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper reports from a grantee private_foundation on the grantee's uses of a grant sec_53_4945-6 and sec_1_507-3 of the regulations allow a private_foundation to make sec_507 transfers of its assets to organizations exempt under sec_501 ci3 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 analysis x will transfer ail of its assets to y your requested rulings are discussed below se under sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization or liquidation including a significant disposition of or more of the transferor foundation's assets because x will transfer all of its assets x's transfer will be a significant disposition of its assets under sec_1_507-3 of the regulations and thus will be a transfer under sec_507 of the code under sec_1_507-3 a of the regulations the transfer of x's assets to orsanin patan eangiderad porch created y pursuant to section tice under sec_1_507-3 of the regulations x's transfer of its assets under sec_507 of the code to y will not terminate x's private_foundation_status under sec_509 of the code under sec_1_507-4 of the regulations x's transfer of its assets under sec_507 b of the code to y will not result in termination_tax under sec_507 c of the code under sec_1 -1 b of the regulations exempt charity x can donate all of its assets to exempt charity y without adversely affecting the exemptions from federal_income_tax under sec_501 of the code of either x or y under sec_1_507-3 i of the regulations upon x's transfer of all of its assets to y y will succeed to x's aggregate tax benefits under sec_507 of the code under sec_1_507-3 i of the regulations transferee y will be treated as its transferor x for purposes of chapter of the code and for chapter subchapter_f part ll of the code under sec_1_507-3 of the regulations upon x's transfer of all of its assets to y transferee y will be responsible for any liabilities under chapter of the code of its transferor x to the extent that x does not satisfy such liabilities under sec_53_4945-6 c of the regulations a private_foundation can make a transfer of its assets pursuant to sec_507 of the code to exempt_organizations under sec_501 c of the code including private_foundations without the transfer being a taxable_expenditure under sec_4945 of the code thus x's transfer of assets to y will not be a taxable_expenditure under sec_4945 of the code and will not subject x to tax under that section sec_1_507-3 of the regulations provides that where a private_foundation transfers all of its assets to an exempt_organization under sec_501 of the code pursuant to sec_507 of the code it has no expenditure_responsibility requirement under sec_4945 of the code thus x will not have to exercise expenditure_responsibility under sec_4945 of the code with respect to x's transfer of will have to satisfy any information reporting requirements under sec_4945 of the code for x's tax_year in which its transfer is made that regulation further provides that x its assets to all of y under section dollar_figure42 a -d1ai i of the regulations a private foundation's payment of administrative expenses as part of a charitable effort may constitute a qualifying_distribution under sec_53_4945-6 b of the regulations a private foundation's payment of reasonable costs for services rendered is not a taxable_expenditure under sec_4945 of the code thus the legai accounting and other necessary expenses_incurred to implement x's transfer to y if reasonable in amount will be paid to accomplish exempt purposes will be qualifying distributions under sec_4942 of the code and will not be taxable_expenditures under sec_4945 of the code as to x and y under sec_1_507-3 a of the regulations x's record-keeping requirement if any under sec_4942 g b of the code will not apply after x transfers all of its assets to y under sec_1_507-1 b of the regulations x will not be required to file any returns under sec_6033 of the code for any_tax year subsequent to the tax_year in which it transfers all of its assets to y when x will have no assets under sec_4941 of the code x's transfer of assets to y will not be an act of self-dealing because the transfer wil be for exempt purposes to an organization exempt from federal_income_tax under section c of the code which is not a disqualified_person for purposes of sec_4941 pursuant to sec_53_4946-1 a of the regulations under sec_4944 of the code x's transfer of assets to y is made for exempt purposes and will not be a jeopardizing investment or result in tax under that section under sec_4940 of the code x's transfer of its assets to y will not result in any income under sec_4940 of the code under sec_1_507-3 of the regulations the tax bases and holding periods of x's assets transferred to y will carry over to y for purposes of sec_4940 of the code x and y each use a calendar tax_year and a cash_basis method_of_accounting for purposes of form_990-pf return of private_foundation will not adversely affect y's retention of its calendar tax_year or y's cash_basis method_of_accounting for purposes of y's annual return form_990-pf x's transfer of its assets to y under sec_1_507-3 a i of the regulations the transferee y will be treated as its transferor x so that x's undistributed_income under sec_4942 of the code if not already distributed by x must be taken into account by y in its such requirements as the successor to its transferor x as in revrul_78_387 cited above after x transfers all x's excess qualifying_distribution carryover if any under sec_4942 i of the code may be used by y to reduce y's distributable_amount under sec_4942 of the code its assets to y of under sec_1_507-3 a i of the regulations transferee y will be treated as its transferor x after x's transfer of all of its assets to y pursuant to sec_507 b of the code thus after x transfers all its assets to y x's excise_tax liability under sec_4940 of the code for its final tax_year may be of satisfied by y to offset its excise_tax under is entitled may be used by y and any refund to which x tye re bee meare a fb oa be al gay ser caget or koa wo bee under sec_53 a -2 c vii of the regulations a private foundation's computation of its minimum_investment_return takes into account as a reducing factor any situation where an asset is held for less than the foundation's entire tax_year this applies to computing the minimum_investment_return of each private_foundation x and y a similar rule applies to short tax years under sec_53 a - c shiii of the regutations under sec_1_507-3 i of the regulations the transferee y will be treated as its transferor x so that x's minimum_investment_return and distributable_amount under sec_4942 of the code if not already met by x must be taken into account in y's such requirements as the successor to transferor x sec_4940 e of the code provides that in the case of a successor private_foundation sec_4940 of the code will be applied by taking into account the experience of its predecessor private_foundation thus transferee y can take into account the experience of its predecessor transferor x including x's qualifying distributions and assets for purposes of y's computations under sec_4940 of the code under sec_507 of the code when x notifies the internal_revenue_service at least one day after it transfers all of its net assets to y of its intent to voluntarily terminate its private_foundation_status pursuant to sec_507 x will thus terminate its private_foundation_status pursuant to that sec_507 under sec_507 of the code the value of x's assets after it has transferred all of its assets to y its private_foundation_status pursuant to thus x's voluntary notice of termination of will be zero sec_507 will not result in tax under sec_507 of the code accordingly we rule that _ x's transfer of all of its assets to y will be a transfer within sec_507 b of the code will not cause y to be treated as a newly created organization will not terminate x's private_foundation_status under sec_509 of the code and will not cause the imposition of termination_tax under sec_507 of the code x's transfer of all of itsassets to y will not adversely affect the exemptions of x and y from federal_income_tax under sec_501 c of the code upon x's transfer of all of its assets to y y will succeed to x's aggregate tax benefits under sec_507 d of the code upon x's transfer of all of its assets to y y will be treated as if it were x for purposes of chapter of the code sec_4940 through of the code and chapter subchapter_f part i of the code sec_507 thraugh of the code upon x's transfer of all nf its assets to y y willbe responsible fae oe satebties under chanter x's transfer of all of its assets to y will not be a taxable_expenditure under sec_4945 of the code and x will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to the transfer however x will have to satisfy the information reporting requirements imposed by sec_4945 of the code for the tax_year in which the transfer is made y the legal accounting and other necessary expenses_incurred to implement the transfer of all of if reasonable in amount will be paid to accomplish a purpose described in section x's assets to c or c b of the code thus under sec_53_4942_a_-3 i of the regulations the expenses if reasonable will be qualifying distributions under sec_4942 of the code and will not be taxable_expenditures under sec_4945 of the code as to x or y x will not be required to comply with the record-keeping requirements of sec_4942 of also x will not be required to file any_tax the code because x will transfer of all of its assets to y returns under sec_6033 of the code for any_tax year subsequent to its tax_year in which x's transfer is completed x's transfer of all of its assets to y will not be an act of self-dealing under sec_4941 of the code or a jeopardizing investment under sec_4944 of the code x's transfer of all of its assats to y will not be any gross_investment_income or capital_gain_net_income under sec_4940 of the code the tax bases and holding periods of the assets transferred by x will carry over to y for purposes of sec_4940 of the code following x's transfer of all of its assets to y y may retain its calendar tax_year and also its cash_basis method_of_accounting for form_990-pf reporting purposes when x transfers all of its assets to y x's undistributed_income under sec_4942 of the code if any should be distributed by y on or before the end of the same tax_year that was required by sec_4942 of the code for x after x transfers all of its assets to y x's excess qualifying distributions carryover under sec_4942 of the code if any may be used by y to reduce y's own distributable_amount under sec_4942 of the code after x transfers all of its assets to y x's excise_tax liability under sec_4940 of the code for its final tax_year may be satisfied by y and any refund to which x is entitled may be used by y to offset its excise_tax under sec_4940 of the code no taxes under chapter of the code will be imposed on x or y for y's payment of any such excise_tax liability of x x will for purposes of its final form_990-pf return compute its minimum_investment_return by multiplying the fair_market_value of its assets held during its last tax_year other than those assets excluded by sec_53_4942_a_-2 and of the regulations by a prorating percentage determined by multiplying five percent by a fraction whose numerator will be the number of days in x's tax_year up to and including the date of transfer and whose denominator will be the or days in the full tax_year of x y will compute its minimum_investment_return with respect to the assets received from x for y's tax_year in which the transfer occurs by multiplying the fair_market_value of each asset that y receives from x of the regulations by a prorating percentage determined by multiplying five percent by a fraction whose numerator will be the number of days in y's tax_year that y holds the asset and whose denominator will be the or number of days in the full tax_year of y other than those assets excluded by sec_53_4942_a_-2 c and x's distributable_amount for the period in its tax_year through the date when x's transfer of assets is completed using x's minimum_investment_return as computed above will be added to y's distributable smount as camputed above for y's tax_year in which the transfer of assets is completed this combined under sec_4940 of the code the amount of qualifying distributions made and the assets for each of the five tax years in the base_period and for the tax_year for which the calculation under sec_4940 of the code is made will be adjusted by increasing the amount of y's qualifying distributions and assets for each such tax_year by the qualifying distributions and assets of x for x's tax_year ending within y's tax_year if x notifies the internal_revenue_service at least one day after it transfers all of its net assets to y of its intent to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code x will terminate its private_foundation_status pursuant to that sec_507 of the code if the value of the net assets of x equals zero at the time when x notifies the service of its intent to terminate its private_foundation_status pursuant to sec_507 of the code and dissolves x will not be liable for any termination_tax under sec_507 of the code this ruling_request will not be construed by the service as any notice by x or y to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code because this letter could help to resolve any questions please keep it in your permanent records and include a copy in your annual return form_990-pf this ruling fetter is directed only to the organizations that requested it sec_6110 j of the code provides that it may not be used or cited as precedent sincerely garland a carter chief exempt_organizations technical branch ary
